IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT JACKSON
                           Assigned on Briefs April 12, 2011

                  LASHAWN BELL v. STATE OF TENNESSEE

              Direct Appeal from the Criminal Court for Shelby County
                       No. 05-08030-36     Otis Higgs, Judge




                 No. W2010-01512-CCA-R3-PC - Filed July 29, 2011


The Petitioner, Lashawn Bell, pled guilty to one count of especially aggravated robbery, nine
counts of aggravated robbery, and three counts of criminal attempt to commit aggravated
robbery, and the trial court sentenced him to an effective sentence of thirty years in the
Tennessee Department of Correction. The Petitioner filed a petition for post-conviction
relief, which the post-conviction court denied after a hearing. On appeal, the Petitioner
contends he did not knowingly and voluntarily plead guilty. After a thorough review of the
record and applicable law, we affirm the judgment of the post-conviction court.

 Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Criminal Court Affirmed

R OBERT W. W EDEMEYER, J., delivered the opinion of the Court, in which J OSEPH M. T IPTON,
P.J., and J AMES C URWOOD W ITT, J R., J., joined.

Lance R. Chism, Memphis, Tennessee, for the Appellant, Lashawn Bell.

Robert E. Cooper, Jr., Attorney General and Reporter; Clarence E. Lutz, Assistant Attorney
General; William L. Gibbons, District Attorney General; and Nicole Germain, Assistant
District Attorney General, for the Appellee, State of Tennessee.

                                        OPINION

                                         I. Facts
                                      A. Guilty Plea

      This case arises from the Petitioner robbing multiple victims on different occasions.
A Shelby County grand jury indicted the Petitioner for one count of especially aggravated
robbery, nine counts of aggravated robbery, and three counts of criminal attempt to commit
aggravated robbery. Before the Petitioner’s trial date, his attorney (“Counsel”) filed a motion
to suppress evidence against him. The hearing on the motion to suppress was held
immediately preceeding the Petitioner’s trial date for the charge of especially aggravated
robbery. At the conclusion of the hearing, Counsel informed the trial court that he explained
to the Petitioner that the State’s offer for the especially aggravated robbery conviction was
thirty years to be served at 100% and that the Petitioner could receive sentencing credits for
good behavior, which would reduce the Petitioner’s sentence by fifteen percent. Counsel
went on to explain that the Petitioner refused to sign the plea agreement paperwork because
it did not reflect the sentencing credits for good behavior. The trial court then prepared to
proceed to trial when the Petitioner asked the trial court to explain the sentence. The trial
court gave the following explanation:

       The law says [the sentence is served at] 100 percent. You can earn credits if
       you behave yourself. I’m not 100 percent convinced you’ll be able to do that.
       But if you behave yourself, you can earn 15 percent credit off of that 100
       percent. . . . I wouldn’t tell you when you entered a guilty plea to a class A
       felony that you’re going to get 15 percent taken off. I don’t want there to be
       any misunderstanding at all. It’s 100 percent. You can earn 15 percent to be
       taken off. That’s not part of the deal. That’s not part of the negotiation. That
       would be up to you once you get to the penitentiary. But the law says it’s 100
       percent, that it’s not parolable, period.

After this explanation, the Petitioner notified the trial court that he wanted to accept the
State’s plea offer as to all of his charges. Based upon this, the trial court proceeded with a
guilty plea submission hearing rather than a jury trial.

       During the guilty plea hearing, the State summarized the evidence supporting the
Petitioner’s charges as follows:

              [T]his [Petitioner] was involved in a series of robberies and attempt[ed]
       robberies, beginning with a robbery that occurred at 1055 South Bellevue
       Tennessee Baptist Book Store. This was on May 17th , 2005. The [Petitioner]
       went into the book store with a gun and robbed the individuals in there of
       about $300. He was subsequently identified.

               One reason he was ultimately identified [was] because there were some
       credit cards that were being used that were traced back to an address and a
       vehicle. Police got information that it was the [Petitioner’s] vehicle. They
       picked him up. They questioned him about these series of robberies. The
       [Petitioner] gave a statement of admission as to [the] Baptist robbery [ ], Your

                                              -2-
Honor, there were several individuals that were robbed.

       Then the case we had on trial today or was to be tried today, it occurred
on April 27th , 2005. Mr. Mark Coleman was at his place of business at 2612
Lamar here in Memphis, Shelby County, Tennessee, when the [Petitioner]
came in, pointed a gun at him, robbed him of several hundred dollars. The
proof would be in this case that the [Petitioner] was there by himself. There
was - - somebody had driven him to the store. The [Petitioner] went in by
himself. In addition to robbing Mr. Coleman, the [Petitioner] fired a shot, shot
Mr. Coleman in the chest. Mr. Coleman sustained very serious injuries, in fact
injuries that could have resulted in the loss of his life. He was taken by
ambulance to The Med. He was in the hospital for approximately ten days.
He was in an intense amount of pain. He’s still suffering from the results of
that.

        The State was prepared to put Mr. Coleman on. Mr. Coleman was
shown several photo spreads. The first couple of photo spreads he didn’t
identify anybody. They did not have the [Petitioner’s] photo in those photo
spreads. He was also shown - - he was subsequently shown a photo spread
that did contain the [Petitioner’s] photograph and he picked him out positively
as the person that went into his store, robbed and shot him.

       The State was prepared to put on Mr. Coleman as well as his wife, who
would be here to testify to the extent of the injuries that Mr. Coleman suffered,
that he was in the hospital for quite a bit of time, was in a lot of pain.

       We also had another individual who is in the courtroom today who was
working with Mr. Coleman and he could testify that although he didn’t witness
the shooting, he was there shortly thereafter and he helped get help for Mr.
Coleman.

        The State would have also produced a statement that the [Petitioner]
gave admitting his involvement in this crime. The State would have also
called a Mr. Harwell, who is a codefendant. . . . Mr. Harwell was prepared to
testify that the [Petitioner] did go in the store at - - that he did rob him. The
[Petitioner] had a gun and Mr. Harwell would say he heard a shot. After the
shot was fired at the Coleman Auto, he saw the [Petitioner] come running out
of the store. Mr. [Harwell] would testify that he was afraid of [Petitioner] and
that [Petitioner] then went and attempted to rob another store. I have talked
with Mr. Harwell myself, as well as his attorney.

                                       -3-
              Your Honor, there were some other robberies in this case. There was
       a robbery on May 12th , 2005, at 3295 Jackson where the [Petitioner] robbed a
       Mr. Jimmy Bramlett and William Bramlett at gunpoint. There was property
       taken in that case. The [Petitioner] at that time later gave a statement of
       admission to that.

               Also there was a robbery on May 8th , 2005, of a Mr. Willie Williams
       and Monica Buckley where the [Petitioner] - - the victims were robbed by the
       [Petitioner] . . . .

               And, Your Honor, the proof would be that on May 6 th , 2005, the
       [Petitioner] robbed a Tameka Marks and Lisa Williams again at gunpoint. He
       gave a statement of admission on that case.

              Then on April 16th , 2005, Mr. Mark Pale, a David Arelly, Christopher
       Grace and Jeff Tuddle were all robbed by the [Petitioner] and either money,
       cash or jewelry was taken from them. The [Petitioner] gave a statement of
       admission.

               Also, on April 27th , 2005, Double D Auto Sales a Mr. Bowman [who]
       [ ] was working [there] was robbed and had some money [taken], also an NBA
       jersey taken.

              In at least two or three of these robberies the victim - - the [Petitioner]
       was not able to get money off of the victims and that’s why they’re charged
       with just attempt[ed] aggravated robberies.

Pursuant to a plea agreement, the Petitioner pled guilty to one count of especially aggravated
robbery, nine counts of aggravated robbery, and three counts of attempted aggravated robbery.
In exchange for his plea, the Petitioner agreed to serve an effective sentence of thirty years.

        The trial court asked the Petitioner if the signature appearing on the petition for waiver
of trial by jury and the request for the acceptance of a guilty plea belonged to him, and the
Petitioner indicated that it was his signature. The Petitioner confirmed that Counsel had
reviewed these documents with him and that he understood them. The Petitioner agreed that
he understood the charges against him and did not have any questions regarding these charges.
The trial court then referenced a previous conversation between the trial court and the
Petitioner wherein the trial court explained that the conviction for especially aggravated
robbery was to be served at 100% and that it was “non-parolable.” The Petitioner agreed that


                                               -4-
this was his understanding as to his especially aggravated robbery sentence. The trial court
noted that, even though the law made his especially aggravated robbery conviction “non-
parolable,” the Petitioner could reduce his sentence by fifteen percent based upon good
behavior. The trial court reviewed each of the sentences with the Petitioner, and the Petitioner
agreed that he understood each of the sentences.

        The Petitioner testified during the guilty plea hearing that he understood that he did not
have to plead guilty but could proceed to trial. The trial court then further explained the rights
afforded to the Petitioner during a trial, sentencing, and the right to appeal. The Petitioner
stated that he understood all of these rights and was choosing to waive them. The Petitioner
denied that anyone forced him to accept the plea offer and that anything had been promised
to him for his plea. The trial court explained to the Petitioner the impact upon his criminal
record of pleading guilty to these crimes.

       The trial court asked the Petitioner about Counsel’s representation, to which the
Petitioner responded that Counsel was a “[r]eal good lawyer.” When asked if the Petitioner
was satisfied with Counsel’s representation, the Petitioner said, “Everything he did, he did to
the best of his ability and I really appreciate it.” The Petitioner agreed that Counsel talked
with the Petitioner about the case, reviewed discovery with the Petitioner, and discussed
witnesses and trial strategy. The Petitioner testified that Counsel “exhausted all legal
remedies” and expressed satisfaction with Counsel’s representation. The Petitioner again
confirmed that he wanted to accept this plea agreement.

       The trial court found the Petitioner understood the procedure and settlement and was
entering the guilty plea freely and voluntarily without threat or coercion. The trial court
accepted the plea agreement and found the Petitioner guilty on all of the charges. The trial
court ordered the Petitioner to serve a thirty-year sentence as a Range II offender for the
especially aggravated robbery conviction, an eight-year sentence as a Range I offender for
each of the nine aggravated robbery charges, and a three-year sentence as a Range I offender
for each of the three criminal attempt to commit aggravated robbery charges, with all of the
sentences to run concurrently to one another, for a total effective sentence of thirty years to
be served at 100%.

                                 B. Post-Conviction Hearing

       The Petitioner filed a petition for post-conviction relief, which was amended after
appointment of counsel, claiming, inter alia, that his guilty plea was not knowingly and
voluntarily entered. We omit reference to the remaining issues raised within the Petitioner’s
original and amended petitions because on appeal he raises only the voluntariness of his guilty
plea. The post-conviction court held an evidentiary hearing wherein the following relevant


                                               -5-
evidence was introduced: Counsel testified that, at the time he was appointed to represent the
Petitioner, he had tried approximately one hundred criminal jury cases with “[m]any of those
[being] first degree murder cases.”

        Counsel testified that he represented the Petitioner for a three-month period. During
this time, Counsel met and spoke with the Petitioner, reviewed available discovery, prepared
motions, tried to negotiate a settlement that was favorable to the Petitioner, and prepared for
trial. Counsel believed that he was “as prepared as anyone could have been” for the
Petitioner’s trial.

        Counsel testified that one of the challenges in settling this case centered on the
percentage of the sentence the Petitioner would serve. Counsel recalled that both he and the
trial court reviewed and explained to the Petitioner the percentage of the sentence to be
served. Counsel said that he believed the Petitioner understood his sentence. When asked
whether they were given enough time to review the plea offer, Counsel said that the trial court
“gave us all the time I thought we needed. I honestly think he would have given us more if
we needed it.”

       Counsel testified that his advice to the Petitioner was to plead guilty. Counsel told the
Petitioner that it was his choice, but that, based upon the evidence, the Petitioner would likely
be convicted at trial and face, at the very least, the same sentence the State was offering. In
response to the question of whether Counsel could have been more prepared and thus
successful at trial, Counsel said:

       The facts of the case, the experience I’ve had trying cases and I know my
       limits and to be honest . . . I’m not sure there’s an attorney in this country that
       could have won this case. It was just overwhelming against him. It was just
       stacked up against him.

When asked whether Counsel felt he had any chance of “winning” the trial, he responded:

       No, I honestly didn’t. Not that I wouldn’t have tried it because to be honest
       those cases are easier for defense attorneys to try but, no. I mean, the victim
       was here every time, he and his wife. I talked to him, the State had talked to
       him, [the Petitioner] had a horrible record. If he chose to testify the co-
       defendants were going to testify against him. I guess you can never say what
       a jury is going to do but I would have been blown away if a jury had not
       convicted him.

       On cross-examination, Counsel testified that if the Petitioner had been convicted at trial


                                               -6-
he faced potential sentences of thirty years on each of the aggravated robbery convictions and
sixty years on the especially aggravated robbery conviction, because he was a career offender.
Further, the trial court could have ordered his sentences to run consecutively to one another.
Counsel explained this to the Petitioner, and the Petitioner chose to accept the State’s offer
of a thirty-year sentence. In spite of Counsel’s advice that the Petitioner plead guilty, Counsel
said that he was willing and ready to take the Petitioner’s case to trial.

       The Petitioner testified at the post-conviction hearing that he did not give a statement
to police regarding the robberies and that the signatures on the documents purporting to be
his statement were not his signatures. The Petitioner said that he spoke with Counsel
numerous times about hiring a handwriting expert to analyze the signatures bearing the
Petitioner’s name on the police documents. The Petitioner acknowledged that the signatures
bearing his name looked like his signature, but he maintained that he did not give a statement
or sign a statement because he “didn’t do nothing.” The Petitioner also denied signing a
waiver of rights the day of the police interview.

        The Petitioner testified that it was his understanding that he would be released from
jail after “about thirteen years.” The State called the Petitioner’s attention to the portion of
the plea submission hearing transcript where the trial court informed the Petitioner that his
sentence was not eligible for parole but that the Petitioner could earn up to fifteen percent off
of his thirty-year sentence for “good behavior.” The Petitioner maintained, however, that he
did not understand that he would have to serve at least eighty-five percent of his thirty-year
sentence. The Petitioner explained that he did not “fully” understand what the trial court
meant by eighty-five percent because he “never faced no situation like this.” The Petitioner
said that, had he known he would have to serve eighty-five percent of his thirty-year sentence,
he would not have pled guilty. The Petitioner explained that he accepted the State’s offer
because, when he asked Counsel if he could “win at trial,” Counsel said, “[N]o.” The
Petitioner said that this made him feel “discouraged” and “confused,” so he told the trial court
he wanted to plead guilty. The Petitioner recalled that the trial court “kind of got
temperamental” because the Petitioner could not make up his mind. This caused the Petitioner
to feel “rushed.” The Petitioner described his exchange with Counsel while signing the
paperwork for the plea agreement:

       I said, man, what’s going on? [Counsel] said, like, we got thirty years at a
       hundred percent. . . . And, he say [you] got eight years at thirty percent and you
       got eight years at thirty percent for this robbery. . . . And when we got through,
       he was saying like but all this going to be ran concurrent and that’s what he
       was explaining to me back there. . . . And, so, I’m still trying to get him to give
       me some kind of encouragement not to take the time because I really don’t
       want to take the time because I really ain’t guilty. And, if I take the time I’m


                                               -7-
       knowing I’m giving up my life like, you know what I mean, like I’m saying,
       like I did something I really didn’t do. So, I’m asking him again, you know
       what you think I should do. He said, well, I’ll take you to trial, you know, if
       you want me to take you but I don’t think I can win the case if I go in there,
       you know what I mean. And, he said thirty years is the best I think you can do.
       So, at that point, you know, even though I didn’t want to do it I signed for the
       time.

The Petitioner then went on to say that he would have preferred to take his case to trial.

        The Petitioner said that he lied during the plea submission hearing when he told the
trial court he was happy with Counsel’s representation because he wanted the trial court to
accept the plea agreement. Additionally, he lied at the plea submission hearing when he
apologized to the victim for the injuries he had caused. The Petitioner testified that he pled
guilty because he did not understand the plea agreement, he was not well represented, and he
believed “it would have been different” if Counsel had filed a motion to suppress the
identifications of the Petitioner. The Petitioner explained that he felt Counsel coerced him
to accept the State’s offer by telling him that he would not win at trial and that the State’s
offer was a good offer. Further, the Petitioner said that he felt rushed based on the trial
court’s statement that it would give him only two minutes to complete the paperwork.

       The Petitioner testified that his plea was not voluntary because he did not learn until
a month after he entered the plea that he would serve at least eighty-five percent of his thirty
year sentence. It was at this time that the Petitioner realized that he “had screwed up.”

       On cross-examination the Petitioner acknowledged that at the guilty plea submission
hearing he told the trial court he understood the sentence but explained that he had lied. The
Petitioner said that he did not understand percentages but if the trial court had told him the
amount of time, twenty-seven years, rather than the percentage, eight-five percent, the
Petitioner would have understood the gravity of the sentence. The Petitioner said that when
he told the trial court at the guilty plea submission hearing that Counsel was a “real good
lawyer” he was not completely lying because “in a different case he probably would have been
an excellent lawyer.” The Petitioner agreed that this was not his first experience in the
criminal court system and that he had pled guilty in numerous previous cases.

      Based upon this testimony, the post-conviction court denied relief. It is from this
judgment that the Petitioner now appeals.


                                         II. Analysis


                                              -8-
       On appeal, the Petitioner asserts that the post-conviction court erred in finding that his
plea was knowing and voluntary because he did not understand his sentence, that Counsel did
not fully explain the sentence, and that the Petitioner was rushed on the day he entered the
plea agreement. The State asserts that the Petitioner knowingly and voluntarily pled guilty
to these charges.

       In order to obtain post-conviction relief, a petitioner must show that his or her
conviction or sentence is void or voidable because of the abridgment of a constitutional right.
T.C.A. § 40-30-103 (2006). The petitioner bears the burden of proving factual allegations in
the petition for post-conviction relief by clear and convincing evidence. T.C.A. § 40-30-
110(f) (2006). Upon our review, the trial judge’s findings of fact are given the effect and
weight of a jury verdict, and this Court is “bound by the trial judge’s findings of fact unless
we conclude that the evidence contained in the record preponderates against the judgment
entered in the cause.” Black v. State, 794 S.W.2d 752, 755 (Tenn. Crim. App. 1990). Thus,
this Court will not re-weigh or re-evaluate the evidence below; all questions concerning the
credibility of witnesses, the weight and value to be given their testimony and the factual issues
raised by the evidence are to be resolved by the trial court judge, not the appellate courts.
Momon v. State, 18 S.W.3d 152, 156 (Tenn. 1999); Henley v. State, 960 S.W.2d 572, 578-79
(Tenn. 1997). A post-conviction court’s conclusions of law, however, are subject to a purely
de novo review by this Court, with no presumption of correctness. Fields v. State, 40 S.W.3d
450, 457 (Tenn. 2001).

       When evaluating the knowing and voluntary nature of a guilty plea, the United States
Supreme Court has held that “[t]he standard was and remains whether the plea represents a
voluntary and intelligent choice among the alternative courses of action open to the
defendant.” North Carolina v. Alford, 400 U.S. 25, 31 (1970). The court reviewing the
voluntariness of a guilty plea must look to the totality of the circumstances. See State v.
Turner, 919 S.W.2d 346, 353 (Tenn. Crim. App. 1995); see also Chamberlain v. State, 815
S.W.2d 534, 542 (Tenn. Crim. App. 1990). The circumstances include:

       [T]he relative intelligence of the defendant; the degree of his familiarity with
       criminal proceedings; whether he was represented by competent counsel and
       had the opportunity to confer with counsel about the options available to him;
       the extent of advice from counsel and the court concerning the charges against
       him; and the reasons for his decision to plead guilty, including a desire to avoid
       a greater penalty that might result from a jury trial.

Blankenship v. State, 858 S.W.2d 897, 904 (Tenn. 1993) (citing Caudill v. Jago, 747 F.2d
1046, 1052 (6th Cir. 1984)). A plea resulting from ignorance, misunderstanding, coercion,
inducement, or threats is not “voluntary.” Id.


                                               -9-
        In its written order denying the Petitioner post-conviction relief, the trial court made
the following findings:

       Petitioner alleges that he did not understand how much time he would have to
       serve on the Especially Aggravated Robbery sentence, a crime that, by law,
       must be served at 100 percent. Before the guilty plea was entered, the
       Petitioner stated that he understood his rights and all the rights he was giving
       up as a result of entering a guilty plea. At the Post-Conviction Relief hearing,
       the Petitioner testified that he did not understand that he would have to serve,
       at a minimum, the full eighty-five percent of his thirty year sentence. Petitioner
       alleges that trial counsel was ineffective for failing to adequately advise
       Petitioner as to the exact amount of time he would serve and that at the time he
       pled guilty, had he known the amount of time before he would be eligible for
       release, he would not have pled guilty but rather would have chosen to go to
       trial. Petitioner’s allegations regarding his understanding of his guilty plea and
       sentence are unsupported by his testimony at the Motion to Suppress Hearing,
       the testimony of [Counsel], and the colloquy between Judge Beasley and
       Petitioner at the Hearing. At the Motion to Suppress Hearing, [Counsel] stated
       to the court that he had explained to Petitioner the thirty year offer on the
       Especially Aggravated Robbery charge, and the possibility for a maximum of
       fifteen percent off for good behavior. Additionally, Judge Beasley explained
       this sentencing rule again to Petitioner at the Motion to Suppress Hearing, upon
       Petitioner’s decision to take the plea negotiation presented to him and
       recommended by counsel. Judge Beasley specifically stated to Petitioner that
       the charge was not parolable and that he may not even earn fifteen percent off.
       At the time of Petitioner’s entrance of the guilty plea he again stated that he
       understood to what he was accepting and that [Counsel] had adequately
       explained to him the crime and sentencing. At the Post-Conviction Hearing
       [Counsel] testified that Petitioner understood the amount of time he would
       serve on this guilty plea citing Judge Beasley’s and his own explanations of the
       plea to Petitioner during the course of the proceedings. Petitioner’s
       Memorandum in Support of Petition for Post-Conviction Relief asserts that
       Judge Beasley and [Counsel] failed to adequately explain the time Petitioner
       would serve because of a failure to tell him a specific number of years,
       however, Petitioner has failed to present evidence that he truly did not
       understand, where he testified under oath that he understood what he was
       agreeing to. . . . Petitioner failed to show that counsel’s . . . actions caused
       Petitioner to involuntarily and unknowingly enter a guilty plea that he would
       not have otherwise entered.



                                              -10-
       After reviewing the record, we conclude that the Petitioner has failed to establish that
the proof preponderates against the findings made by the post-conviction court that his plea
was entered knowingly and voluntarily. First, we consider that the Petitioner had a degree of
familiarity with criminal proceedings. See Blakenship, 858 S.W.2d at 904. The Petitioner’s
criminal history is significant, includes felonies and misdemeanors, and classifies him as a
Career Offender. Further, his criminal record indicates that he has previously entered into
plea agreements with the State.

       Next, the record reflects that the Petitioner was represented by competent counsel who
explained the options available to the Petitioner. See Blakenship, 858 S.W.2d at 904. Counsel
had taken many serious criminal cases to trial and was prepared to proceed to trial on the
Petitioner’s charge for especially aggravated robbery. He explained to the Petitioner that the
Petitioner faced a potential sixty-year sentence for the especially aggravated robbery charge
alone. He also explained to the Petitioner that the Petitioner faced large amounts of prison
time for the other charges he faced and that, if found guilty by a jury, the trial court could
order that he serve his sentences consecutively. Counsel explained to the Petitioner that the
State’s evidence against him was strong, based upon the Petitioner’s admissions to the
robberies and victim identifications of the Petitioner.

        Further, the trial court explained the ramifications of the Petitioner’s guilty plea to him
on multiple occasions. The trial court told the Petitioner that the Petitioner’s thirty-year
sentence was “non-parolable” and must be served at 100%. The trial court noted that the
Petitioner could earn up to fifteen percent of the sentence for good behavior but expressed
doubt that the Petitioner would be successful in any attempt to maintain good behavior. The
trial court told the Petitioner that the potential for fifteen percent was not part of the
negotiation and that the sentence was to be served at 100%. After this explanation, the
Petitioner decided to enter the plea agreement. At the plea submission hearing, the sentence
was explained again to the Petitioner and the Petitioner testified that Counsel had reviewed
the sentence with him and that he understood the sentence was to be served at 100% with the
opportunity to reduce the sentence by fifteen percent for good behavior. The Petitioner’s own
testimony at the post-conviction hearing was that Counsel explained to the Petitioner that the
State’s offer was thirty years to be served at 100%.

        Following our review of the record, we conclude that the Petitioner has failed to
establish that the proof preponderates against the findings made by the post-conviction court
that his plea was entered knowingly and voluntarily. Thus, the Petitioner is not entitled to
post-conviction relief.




                                               -11-
                                     III. Conclusion

       After a thorough review of the record and relevant authorities, we conclude that the
post-conviction court properly denied the Petitioner’s petition for post-conviction relief.
Accordingly, we affirm the judgment of the post-conviction court.


                                                  _________________________________
                                                  ROBERT W. WEDEMEYER, JUDGE




                                           -12-